DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 31-37, 46, 47, and 51 directed to a process invention which was non-elected without traverse.  Accordingly, claims 31-37, 46, 47, and 51 have been cancelled.
The species restriction portion of the restriction requirement is hereby withdrawn, as allowable subject matter has been established within independent claims 1 and 39.  Therefore, product claims 1, 6, 7, 39, 42-44, and 48-50 are addressed on their merits below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows: 

Cancel claims 31-37, 46, 47, and 51



Allowable Subject Matter
Claims 1, 6, 7, 39, 42-44, and 48-50 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record does not teach or suggest the disclosed invention regarding –
A package structure, particularly characterized by having: 
conductive structures, located aside of the at least one die and surrounded by the insulating encapsulation, and at least one of the conductive structures being electrically connected to the at least one die; 
conductive terminals, disposed on a rear side of the at least one die, electrically coupled to the at least one die, and free from the insulating encapsulation, wherein positioning locations of the conductive terminals are within a positioning location of the at least one die, and the conductive terminals are laterally surrounded by the conductive structures in a vertical projection in a stacking direction of the conductive terminals and the at least one die; and 
a first redistribution layer, disposed on the at least one die, wherein the conductive structures are in direct contact with a first metallization layer of the first redistribution layer, 
wherein each of the conductive structures has a plurality of pores distributed therein, as recited within claim 1.
Claims 6, 7, 44, and 48-50 are dependent upon claim 1.

A package structure, particularly characterized by having: 
a first redistribution layer and a second redistribution layer; 
a conductive structure, located between and electrically connected to the first redistribution layer and the second redistribution layer, and located aside of and electrically connected to the semiconductor die, wherein the conductive structure has a first surface with a top diameter, a second surface with a bottom diameter opposite to the first surface and a slant sidewall connecting the first surface and the second surface, and the top diameter is greater than the bottom diameter, wherein the conductive structure has a plurality of pores distributed therein, wherein the conductive structure is in direct contact with a first metallization layer of the first redistribution layer; 
conductive terminals, disposed on a rear side of the semiconductor die, electrically coupled to the semiconductor die, and free from the insulating encapsulation, wherein positioning locations of the conductive terminals are within a positioning location of the semiconductor die, and the conductive terminals are laterally surrounded by the conductive structure in a vertical projection in a stacking direction of the conductive terminals and the semiconductor die, as recited within claim 39.
Claims 42 and 43 are dependent upon claim 39.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see the attached form PTO-892 for pertinent cited art.



				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.
/SCOTT B GEYER/           Primary Examiner, Art Unit 2812